DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 15 October 2020 which claims priority to PCT/JP2019/016313 filed 16 April 2019 which claims foreign priority to JP2018-079016 filed 17 April 2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffy (US 4,645,143).
- Regarding Claims 1/7/13. Coffy discloses a landing gear (fig. 1-9; “skid landing gear” [abstract]), comprising: 
a pair of skids (1) arranged in parallel with a front-rear axis of an airframe (12, fig. 1-3 illustrate the arrangement of the skids in relation to an airframe) of a rotary wing aircraft (“helicopter” [abstract]); 
a cross tube (4) attached to the airframe (12, fig. 2-3 illustrate the tube attached to the airframe at 10) and coupling the pair of skids (1) to each other (fig. 1 illustrates the cross tube coupling the skids); and 
a stiffening portion (14/25/26/29/24) configured to suppress flattening of the cross tube (4, “absorbs buckling deformation energy” [abstract]), wherein 
the cross tube (4) includes an internal space (13) and curved portions (fig. 2-3 illustrate the curved portions) that are located closer to corresponding end portions of the cross tube (4) than to corresponding attached portions (10) of the cross tube (4) the attached portions (10) being attached to the airframe (12, fig. 2-3 illustrate the arrangement) , 

the stiffening portion (14/25/26/29/24) includes an enlarged diameter portion (14) which increases in diameter by axial fastening power acting in an axial direction of the cross tube (4, fig. 2-3 illustrate the enlarged diameter portion which increases in diameter as axial forces act on the cross tube) and is brought into contact with an inner surface of the stiffened portion (the enlarged portion is attached to the inner surface of the stiffened portion by 16), and 
a fastening portion (26) configured to generate the axial fastening power (F1 in fig. 3) with respect to the enlarged diameter portion (14, fig. 3 illustrates the axial fastening power generated by the flexure of the crosstube resulting in the enlarged diameter of 14 due to forces F1 and Ff).
- Regarding Claim 2/10/14. Coffy discloses the landing gear/stiffening member according to claim 1/7/13, wherein the enlarged diameter portion (14) and the inner surface of the stiffened portion (14/25/26/29/24) are in contact with each other in a no-load state (fig. 2 illustrates the no-load state where 14 is in contact with the portion by 16).
- Regarding Claim 3/11/15. Coffy discloses the landing gear/stiffening member according to claim 1/7/13, wherein the enlarged diameter portion (14) is arranged such that a gap is formed between the enlarged diameter portion (14) and the inner surface of the stiffened portion (14/25/26/29/24) in a no-load state (fig. 2 in comparison to fig. 3 illustrates the gap that exists in the no-load state), and the gap is set such that when the inner surface of the stiffened portion flattened by a load at the time of landing is brought into contact with the enlarged diameter portion (14, fig. 3 illustrates the event), an inflection point of a curve showing a relation between the load and displacement of the attached portion is formed at displacement smaller than displacement when the stiffened portion buckles (the relationship is satisfied as illustrated by the comparison of fig. 2 and 3).
- Regarding Claim 4/12/16. Coffy discloses the landing gear/stiffening member according to claim 3/11/15, wherein the gap is set such that the inflection point is formed at the displacement included in an elastic deformation position of the stiffened portion (fig. 3 illustrates the deformation position of the system in which the conditions of claim 3/11/15 are met).
Allowable Subject Matter
s 5-6, 8-9 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        4 February 2022